TEIEAXTORNEY                              GENERAL

                                OF      TEXAS

                                Aus~liuai.‘l’~w~


                                   January         28,   1960


Honorable Henry Wade                          Opinion           NO. ~~-787
District  Attorney
Dallas County                                 Re:        Frequency,    of compiling
Dallas,  Texas                                           delinquent     tax rolls.

Dear Mr. Wade:

           You have requested     the'opinion    of this office   upon
whether or not the Dallas County Tax Assessor-Collector            may
compile   a combined delinquent      tax roll   or supplement thereto
on a one-year    basis instead    of every two years as is now done,
and whether the county may pay for such one-year           cumulations.
Your letter   states   that the one-year      compilation  system would
be more expedient,     if allowable,     because of the installation
of a punch-card    machine system.

              We agree with the conclusion            in the brief     accompany-
ing your letter        that the matter is controlled             by Articles
7321a and 7336f,        Vernon's     Civil    Statutes,    which must be inter-
preted to mean that such recompilation                  of the delinquent      tax
record,      or supplements     thereto,     must be done only on a two-
year basis.       It is unnecessary         to discuss     provisions     under
prior     acts as both these articles,            as enacted,     contained    gen-
eral repealer       sections,     repealing     laws or parts of laws in
conflict.       Pertinent     parts of the two cited          articles    are as
follows:

            Article    7336f:

            "Sec. 2.   In a county having as many as two (2)
       years taxes delinquent    which have not been included
       in the delinquent   tax record.   the Assessor-Collector
       of taxes shall within two (2) years from the effec-
       tive date of this Act, cause to be compiled        a delin-
       quent tax record   of all delinquent   taxes not barred
       by this Act. . .
            II. . .

                   * and when there shall be as many' as two
              ears of delinquency    accumulated which are not
      %i'on      tie record     a re-compilation   or a two-
      year supplement theieto      shall then be'made as here-
      in provided.    . . .'
                      ,!118 Tex. 463, 16 S.W.2d
1063 (Com.App. 1929, Op. adoptefl.

          The “Expresslo      unlus” maxim of statutory       construction
(the expression    of one thing Is exclusive        of another)    has long
been applied    to situations     where, as here,    a particular    ,method
or procedure    is set out by the Legislature.         See Bryan v.
            5 Tex. 418 (1849).       Since both articles      under dis-
=F=
cuss on speak of recompilatlons         or two-year   supplements     when
Honorable    Henrys Wade, Page 3                        (Opinion   No. ‘4~787 1



as many as two years'       additional     delinquencies     accrue,    this
prescribed     method must be interpreted         as excluding    one -year
recompilations      or supplements.       It is therefore      our opinion
that the assessor-collector         may only recompile        or supplement
the existing     delinquent   tax record      on a two-year     basis,    and
may not do so on a one-year         basis.     The county,'of     course,
may only pay for the additional           records   when compiled      as
authorized.


                               SUMMARY

                The Dallas County Tax Assessor-Collector
          may only recompile   or supplement the existing
          delinquent  tax record  every two years,    and may
          not do so on a one-year   basis.

                                         Very   truly   yours,

                                         WILL WILSON
                                         Attorney General




JRI:bct

APPROVED:

OPINION COMMITTEE:
W. V. Geppert, Chairman

F. C. Jack Goodman
Houghton Brownlee, Jr.
Bob Eric Shannon
Paul Floyd

REVIEWEDFOR THE ATTORNEYGENERAL

By:   Leonard    Passmore